 270DECISIONS OF NATIONAL LABOR RELATIONS BOARDoperations,office clericals,guards,professional employees,and super-visors as defined in the Act.We shall not place United Packinghouse Workers of America,AFL-CIO, on the ballot because of the absence of any showing ofinterest by it among the can manufacturing employees who, as notedabove, have been found to constitute a separate appropriate unit.However, we shall permit a place on the ballot to the InternationalAssociation of Machinists as it has submitted an adequate showing ofinterest among the can manufacturing plant employees.[Text of Direction of Election omitted from publication.]MEMBERS RODGERS andFANNING took no part in the considerationof the above Decision and Direction of Election.Houck Transport CompanyandGeneral Drivers, Local No. 74,affiliated with the International Brotherhood of Teamsters,Chauffeurs,Warehousemen and Helpers of America, Peti-tioner.Case No. 18-RC-4532.February 15, 1961DECISION AND DIRECTION OF ELECTIONUpon a petition duly filed under Section 9(c) of the National LaborRelations Act, a hearing was held before Charles J. Frisch, hearingofficer.The hearing officer's rulings made at the hearing are freefrom prejudicial error and are hereby affirmed.Pursuant to the provisions of Section 3 (b) of the Act, the Boardhas delegated its powers in connection with this case to a three-memberpanel [Chairman Leedom and Members Fanning and Kimball].Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning ofthe Act.2.The labor organizations involved claim to represent certain em-ployees of the Employer.'3.The Petitioner seeks to represent employees at the Williston,2North Dakota, terminal of the Employer, acquired by the Employerin April 1960.The Employer and the Intervenor contend that theircontract, dated October 31, 1959, which by its terms covers all driversand helpers employed by the Employer without reference to anygeographic area, covers Williston employees.The Employer, whichis engaged in shipping commodities by truck, maintains other ter-minals at Glendive and Billings, Montana, 107 and 337 miles distant,iThe Intervenor,Local 190, affiliated with International Brotherhood of Teamsters,Chauffeurs, Warehousemen and Helpers of America, was allowed to intervene on the basisof a contractual interest.2 The petition refers to a unit of employees at the Employer's Minot and Willistonterminals,but there is no evidence that the Employer has a terminal in Minot.130 NLRB No. 32. HOUCK TRANSPORTCOMPANY271respectively, from Williston, and at Mandan, North Dakota, 240 milesdistant.The Employer's headquarters is located at Glendive, whereall records are kept and from which all personnel are paid.In March 1960, while the employees herein sought were employedby Westland Oil Company, an election was held and the Petitionerwas certified as their bargaining representative.Before any contractwas entered into, however, the Employer purchased Westland OilCompany's leasehold interest in trucks owned by another companyand used to transport Westland OR Company products, and, in June1960, it purchased the trucks outright.When the Employer took overthe transportation of Westland products in April 1960, it rehired allthe drivers employed by Westland, as well as the dispatcher, who isthe supervisor at this terminal, and retained the trucks and the repairfacilities which were in use at Williston.'The Williston terminal is separately supervised by its own dis-patcher, has its own payroll clerk, retains its own trucks, and main-tains complete facilities for their maintenance and repair. Inter-change of personnel between Williston and the other terminals occursonly occasionally for brief periods.On the basis of the foregoingfacts, it is clear that the Williston terminal, newly acquired by theEmployer, is a completely new operation and not a mere accretion.We therefore find that the collective-bargaining contract between theEmployer and the Intervenor, which was executed prior to the acquisi-ton of the Williston terminal in April 1960, does not cover theWilliston employees.4Accordingly, we find that a question affecting commerce exists con-cerning the representation of employees of the Employer within themeaning of Section 9 (c) (1) and Section 2 (6) and (7) of the Act.4.The Employer and the Intervenor contend that the Willistonterminal does not constitute a separate appropriate unit.As notedabove, however, the employees at Williston are newly hired by theEmployer, are separately supervised, and the Williston operation islargely autonomous.Furthermore, the Board normally permits em-ployees of a new operation to decide whether or not they wish to beseparately represented.5Accordingly, we are of the opinion that, forthe purposes of collective bargaining, the employees at Williston mayconstitute a separate appropriate unit, or, in view of the centralizedcontrol and the bargaining history on a companywide basis, may ap-propriately be included in the multiplant unit currently represented9On August 16, 1960, the Petitioner requested the Regional Director to change thedesignation of the Employer on its certification to "Houck Transport Co ," but, onSeptember 6, 1960, the Regional Director denied this request on the basis that theEmployer was in a different type of business and, therefore,not a successor to WestlandOil Company.No appeal was taken from the Regional Director's ruling, and no issuethat the prior certification is a bar was raised in this proceeding4SeeMiratile Manufacturing Company, Inc.,124 NLRB 48, 49.6 SeeMiratileManufacturing Company, Inc,supra,at 50;Pacqua,Inc.,124 NLRB895, 897. 272DECISIONS OF NATIONAL LABOR RELATIONS BOARDby the Intervenor.'We shall, therefore, make no unit determinationwith respect to the employees at the Williston terminal at this time,but shall first ascertain the desires of these employees as expressedin the election directed herein.We shall direct an election among the following employees : Allover-the-road drivers and drivers' helpers at Williston, North Dakota,excluding office clerical employees, watchmen, guards, professionalemployees, all other employees, and all supervisors as defined in theAct.'If the majority of the employees in the above-described votinggroup cast their ballots for the Petitioner, they will be taken to haveindicated their desire to constitute a separate appropriate unit andthe Regional Director is instructed to issue a certification of repre-sentatives to the Petitioner for such unit, which the Board, under thecircumstances, finds to be appropriate for purposes of collective bar-gaining.If the majority of the employees in the voting group casttheir ballots for the Intervenor, they will be taken to have indicatedtheir desire to be included in the existing unit currently representedby the Intervenor, and the Regional Director will issue a certificationof results of election to that effect. If the majority of the employeesin the voting group cast their ballots for neither labor organization,they will be taken to have indicated their desire to be unrepresentedby any labor organization appearing on the ballot and the RegionalDirector will issue a certification of results of election to that effect.[Text of Direction of Election omitted from publication.]8Standard Trucking Company,122 NLRB 761.In view of our findings herein, the Employer'smotion to dismiss the petition,made inits brief filed after the hearing, is hereby denied.The Employer and the Intervenor agreed that, in the event the Board directs an elec-tion, these employees constitute an appropriate voting group.J.R. Simplot Co., Food Processing Division,Heyburn Opera-tions 1andAmerican Federation of Grain Millers,AFL-CIO,Petitioner.Case No. 19-RC-2563.February 15, 1961DECISION AND DIRECTION OF ELECTIONSUpon a petition duly filed under Section 9 (c) of the National LaborRelations Act, a hearing was held before Dan Boyd, hearing officer.The hearing officer's rulings made at the hearing are free from preju-dicial error and are hereby affirmed.Pursuant to the provisions of Section 3 (b) of the Act, the Board hasdelegated its powers in connection with this case to a three-memberpanel [Chairman Leedom and Members Fanning and Kimball].iThe name of the Employer appears as amended at the hearing.130 NLRB No. 47.